           Case 1:19-cv-02467-JPB Document 64 Filed 10/15/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 MATTHEW SOLON,

          Plaintiff,

          v.                                        CIVIL ACTION NO.
                                                    1:19-CV-2467-JPB
 JOSHUA A. HALE, MICHAEL
 O’BRIEN, MICHAEL HORTON,
 individually,

      Defendants.

                                       ORDER

      On October 15, 2020, the plaintiff in this matter notified the Court that the

parties have reached a settlement and that they intend to file a dismissal in the near

future.

      For docket management purposes, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE this case. Administrative closure will not

prejudice the rights of the parties to this litigation in any manner nor preclude the

filing of documents. If settlement negotiations fail, the parties need only file a

motion to reopen the case within the time period covered by this Order.

      The parties are ORDERED to file the appropriate documents to dispose of

the case within sixty days. Absent an extension or further order of the Court
        Case 1:19-cv-02467-JPB Document 64 Filed 10/15/20 Page 2 of 2




if no request to reopen the case is made within the sixty days, the Court may

dismiss the case with prejudice.

      SO ORDERED this 15th day of October, 2020.


                                      ________________________________
                                      J. P. BOULEE
                                      United States District Judge




                                         2
